 Case 1:19-cv-00018-JTN-SJB ECF No. 74 filed 08/27/20 PageID.735 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 WACKER NEUSON PRODUCTION
 AMERICAS, LLC,

        Plaintiff/Counter-Defendant,
                                                                      Case No. 1:19-cv-18
 v.
                                                                      HON. JANET T. NEFF
 CITY OF NORTON SHORES,

        Defendant/Counter-Claimant.
 ____________________________/

                                  ORDER TO SHOW CAUSE

       On April 24, 2019, the Court conducted a Rule 16 scheduling conference. Following the

conference, the Court issued a case management order setting forth numerous dates and deadlines,

including a December 31, 2019 deadline for the parties to file any pre-motion conference requests

(ECF No. 9). On October 11, 2019, an order was issued extending the discovery deadline to

December 31, 2019 and advising the parties that no other deadlines were changed by the order

(ECF No. 42).

       This matter is now before the Court on Plaintiff/Counter-Defendant’s Request for Pre-

Motion Conference (ECF No. 71), which was filed more than eight months after the deadline set

by the Court. Defendant/Counter-Claimant filed a Response to the request (ECF No. 73). Neither

party addresses the fact that the Request is untimely nor do they mention the potential impact that

proceeding with a motion for summary judgment at this late stage of the case would have on the

remaining case management order dates, particularly the September 11, 2020 settlement

conference and the December 1, 2020 bench trial.

       This is not the first time the parties ignored one of the Court’s deadlines in this matter. In

December 2019, the Court issued an order to show cause (ECF No. 51) after the parties failed to
 Case 1:19-cv-00018-JTN-SJB ECF No. 74 filed 08/27/20 PageID.736 Page 2 of 2



comply with the voluntary facilitative mediation deadline. The parties were placed on notice that

failure to comply with the specific directives and orders of this Court may result in sanctions,

including dismissal of this action with prejudice. Under these circumstances, the Court will strike

the Request for Pre-Motion Conference (ECF No. 71). In addition, the parties shall show cause in

writing, through a joint submission, why they should not proceed with the remaining case

management order dates. The joint submission should also address the status of this case.

Accordingly:

       IT IS HEREBY ORDERED that the Request for Pre-Motion Conference (ECF No. 71)

is STRICKEN.

       IT IS FURTHER ORDERED that the parties shall, not later than September 3, 2020, file

a joint submission consistent with the directives set forth above.



Dated: August 27, 2020                                         /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
